DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,250,865 to McSherry.
As regards claim 4, McSherry ‘865 teaches limitations for an “anchor assembly” – as shown, “for wallboard installation” – preamble recitation of unclaimed ‘wallboard’ as part of unclaimed environment of intended use does not further define any particular structure of the claimed invention that might be relied on to patentably distinguish from the well-known structure of the prior art, “comprising: a toggle body that is elongated “wherein the first arm includes a first upper edge in which a first recessed upper edge portion is formed” – the upper portion of each arm 25,26 which defines a recess at its juncture with the upper surface of 40 wherein the protruding edge of 40 comprises  a ‘recessed upper edge’ of the arm’s overall ‘upper edge’ as shown in cross-section view of Fig 3 for example, “and the second arm includes a second upper edge in which a second recessed upper edge portion is formed” – the upper portion of the other of arms 25,26 similarly defines a recess at its juncture with the upper surface of 40 wherein the protruding edge of 40 defines  a ‘recessed upper edge’ of the arm’s overall ‘upper edge’ as claimed, “wherein the toggle nut includes a flat top side” – a horizontal surface of the channel 50 as shown in cross-section view of Fig 11 for example, “that is formed at least in part by a first side flange” – the upper/lower overhanging portions defining the slot 50 (indicated at ‘51’ as shown and contacts the first recessed upper edge portion and the second side flange seats within and contacts the second recessed upper edge portion” – One of ordinary skill in the art would recognize the prior art geometry anticipates limitation in consideration of a comparison of the Fig’s and the corresponding written description.  
As regards claim 5, reference teaches further limitation of “the toggle nut includes a forwardly extending flange” – 125, “with a plurality of teeth” – thread crests at 129 anticipate broad limitation.  

Claim(s) 14, 15, 17, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,611,316 to Panasik. 
As regards claim 14, reference teaches limitations for an “anchor assembly for wallboard installation” – as shown and described, “comprising: a toggle body that is elongated along a toggle body axis, the toggle body including opposed first and second arms and a slot between the first and second arms” – as shown in Fig 6 for example, “the toggle body further including a rear driving end” – left as shown in Fig 1 for example, “and a forward wall boring end” – right side as shown in Fig 1 for example, “a toggle nut elongated along a toggle nut axis, the toggle nut mounted in the slot of the toggle body for pivot between an install orientation seated in the slot and an anchoring orientation protruding from the slot” – as shown in Fig 2 for example, “wherein the toggle body includes a connecting leg along a lower portion of the slot and that extends 
“In addition to serving as a structural framework component for effectively preventing torsional twisting of the body portion 12 of the toggle-bolt type fastener 10 when the toggle-bolt type fastener 10 is inserted into drywall structure by means of, for example, a suitable screw gun, it can also be appreciated that the cross-brace member 64 will effectively support the undersurface or rear surface portion 65 of the forward end portion 60 of the nut member 18, when the nut member 18 is disposed at its first or original, axially oriented, inoperative or non-deployed position within the body portion 12 of the toggle-bolt type fastener 10, and prior to the engagement of the nut member 18 by means of the threaded activation screw or bolt fastener, not shown, so as to effectively ensure that the nut member 18 cannot, at this point in time, pivotally move in a first predetermined angular direction, around the axis defined by means of its pivot pins or trunnions 22, whereby, for example, the forward end portion 60 of the nut member 18 would move through the through-slot 54 while the rear end portion 58 of the nut member 18 would move through the through-slot 56.”
 
As regards claim 15, the reference teaches further limitation of “the first arm includes a first recessed upper edge portion and the second arm includes a second recessed upper edge portion” – recesses 42,44, interior to the central slot, “wherein the 12Attorney Docket No. 091226-00099US 
As regards claim 17, reference teaches further limitation of “the toggle body includes a forward wall boring end formed by a positioning tip” – 132 as shown in Fig 6, “and a set of blade projections disposed about the positioning tip” – 134,134, “wherein each blade projection includes a forward cutting edge, wherein the positioning tip is formed by a body with a convex surface portion and a concave surface portion” –as shown opposite surfaces of 132 as shown in Fig 6.  
As regards claim 21, reference teaches limitations for an “anchor assembly for wallboard installation, comprising: a toggle body that is elongated along a toggle body axis, the toggle body including opposed first and second arms and a slot between the first and second arms, and a forward wall boring end” – as shown, described and otherwise addressed in greater detail herein above, “a toggle nut elongated along a toggle nut axis between a forward end and a rearward end” – as shown in Fig 14 for example, “the toggle nut mounted in the slot of the toggle body for pivot between an install orientation and an anchoring orientation; Amendment and Responsewherein, in the install orientation, the toggle nut axis is substantially parallel to the toggle body axis; wherein, in the anchoring orientation, the toggle nut axis is substantially perpendicular to the toggle body axis” – as shown and described, “wherein the forward wall boring end of the toggle body includes a a forward flange running laterally across a width of the toggle nut and having a forward end that defines a plurality of teeth running laterally across a width of the toggle nut” – the portion to the right of 518 as shown in Fig 14 and including the ‘flange’ structure which connects the teeth 594 across the width of the nut member, “wherein, when the toggle nut is in the install orientation, the teeth are positioned rearwardly of the forward cutting edges of the blade projections for engaging with a wallboard paper slug that is cut by the blade projections during rotation of the anchor assembly for purpose of installation” – inherent arrangement and capability of the prior art structure if used with appropriately-arranged but unclaimed additional element(s) such As ‘paper slug’ due to the geometry of sharp edges disclosed.  
As regards claim 22, reference teaches further limitation of “the plurality of teeth are formed by a sequence of triangular serrations” – as shown.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,736,108 to Bruce.
As regards claim 1, Bruce ‘108 teaches limitations for an “anchor assembly” – as shown, “for wallboard installation” – preamble recitation of unclaimed ‘wallboard’ as part such that, with the first pivot bar positioned within the first pivot recess, the first pivot recess is able to rotate about the first pivot bar when the toggle nut moves between the install orientation and the anchoring orientation” – one of ordinary skill in the art would recognize as inherent to the arrangement as shown and described.
As regards claim 3, reference teaches further limitation of “the pivot connection is formed at least in part by a second pivot bar and a second pivot recess, wherein the .

Allowable Subject Matter
Claims 6-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-13 and 20 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection and/or not persuasive.  
As regards the McSherry ‘865 reference, Applicant’s Remarks are not unpersuasive as regards new limitations of independent claims 1 and 14 for example whereby grounds of rejection have been withdrawn where possible.  
As regards claim 1, it is not clear that the toggle body’s bar 40 of the prior art is capable to pivotably change positions between horizontal and vertical recess(s) 50,101 of the toggle nut while positioned in the recess provided by the channel(s).  

    PNG
    media_image1.png
    234
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    411
    media_image2.png
    Greyscale


However as regards claim 4, one of ordinary skill in the art would recognize that each arm 25,26 has an upper portion which broadly defines a ‘first upper edge’ and where the edge geometry of part 40 (inward protrusion of Fig 3) defines a ‘recessed upper edge’  of that arm’s overall ‘upper edge’ as it is claimed. The toggle nut ( Fig 11) includes channel 50 (indicated at 51 in Fig 11) which is defined by the ‘flange’ portions at the upper/lower sides of the channel 50 and wherein the surfaces between the outward-most portions of each overhanging flange and inward-most side of the channel are shown to comprise ‘flat side’.


    PNG
    media_image3.png
    137
    171
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale


As regards the Panasik ‘316 reference, previous grounds of rejection have been withdrawn wherever possible in view of favorable amendments but not all arguments are persuasive wherein a materially-different interpretation of the prior art teachings is relied on herein above to correspond with changes in claim scope/meaning provided by the amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner




/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677